UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1270



MAURICE CHOUPOU KENLAK,

                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-703-35)



Submitted:   January 28, 2004             Decided:   February 12, 2004


Before WILKINSON, LUTTIG, and DUNCAN, Circuit Judges.


Petition dismissed in part, denied in part, by unpublished per
curiam opinion.


Danielle L.C. Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C.,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
David V. Bernal, Assistant Director, Jamie M. Dowd, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Maurice   Choupou   Kenlak,1   a   native   and   citizen   of

Cameroon, seeks review of a decision of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of his

application for asylum and withholding of deportation.          We have

reviewed the administrative record and the opinion of the Board and

find that substantial evidence supports the conclusion that Kenlak

failed to establish past persecution or a well-founded fear of

future persecution in a protected category, as necessary to qualify

for relief from deportation.     See 8 U.S.C. § 1105a(a)(4) (1994);2

8 C.F.R. § 1208.13(b) (2003).        Thus, the record supports the

Board’s conclusion that Kenlak failed to establish eligibility for

asylum.

           Additionally, we uphold the Board’s denial of Kenlak’s

application for withholding of deportation.            The standard for

receiving withholding of deportation is “more stringent than that

for asylum eligibility.”   Chen v. INS, 195 F.3d 198, 205 (4th Cir.

1999).    An applicant for withholding must demonstrate a clear


     1
      The case of Kenlak’s wife, Victorine M. Tange, was
consolidated with his below.      Kenlak applied for asylum or
withholding of deportation with Tange listed as a dependant; both
applied for suspension of deportation or voluntary departure.
     2
      Although 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009, effective April 1,
1997, because this case was in transition at the time the IIRIRA
was passed, § 1105a(a)(4) is applicable here under the terms of the
transitional rules contained in § 309(c) of the IIRIRA.

                                - 2 -
probability of persecution.           INS v. Cardoza-Fonseca, 480 U.S. 421,

430 (1987).         As Kenlak has failed to establish refugee status, he

cannot satisfy the higher standard for withholding of deportation.

               Kenlak seeks to appeal the Board’s decision denying

suspension of deportation under former INA § 244(a), 8 U.S.C.

§ 1254(a) (1994).           Section 309(c)(4)(E) of the transitional rules

provides that “there shall be no appeal of any discretionary

decision under section . . . 244.”                 This court “may review all

aspects of the BIA’s decision except those that are committed to

its discretion by law.”           Okpa v. INS, 266 F.3d 313, 317 (4th Cir.

2001).       Any “decision with respect to whether extreme hardship is

established      is    a    discretionary    one   [that   the   Court]   may    not

review.”      Id.     Here, the immigration judge denied the application

for suspension of deportation based on his finding that Kenlak

failed to demonstrate extreme hardship; the Board affirmed on that

ground.       Thus, the decision is not reviewable.

               Finally, Kenlak challenges the Board’s denial of his

motion to remand for consideration under the Convention Against

Torture.       This court reviews the Board’s denial of a motion to

remand for abuse of discretion.              Malhi v. INS, 336 F.3d 989, 993

(9th Cir. 2003).           The Board abuses its discretion when it “fails to

offer    a    reasoned       explanation    for    its   decision,    distorts    or

disregards important aspects of the alien’s claim.”                  Id. (internal




                                        - 3 -
quotation omitted).   We conclude that the Board did not abuse its

discretion in this case.

          Accordingly, Kenlak’s petition for review is dismissed

for lack of jurisdiction as to the suspension of deportation claim,

and denied as to the denial of asylum, withholding, and motion to

remand. We dispense with oral argument because the facts and legal

arguments are adequately presented in the materials before the

court and argument would not aid the decisional process.



                        PETITION DISMISSED IN PART, DENIED IN PART




                               - 4 -